           Case 3:21-cv-00080-MMD-CLB Document 58 Filed 08/05/21 Page 1 of 3



 1 TODD KIM
   Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3
   ARWYN CARROLL (MA Bar 675926)
 4 LEILANI DOKTOR (HI Bar 11201)
   Natural Resources Section
 5 P.O. Box 7611
   Washington, D.C. 20044-7611
 6 Phone: (202) 305-0465
   Fax: (202) 305-0506
 7 arwyn.carroll@usdoj.gov
   leilani.doktor@usdoj.gov
 8
   Attorneys for Federal Defendants
 9
                              UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11
     BARTELL RANCH LLC, et al.,              Case No. 3:21-cv-80-MMD-CLB
12                                           Related Case No. 3:21-cv-103-MMD-CLB
                     Plaintiffs,             (Consolidated)
13
            v.
14
     ESTER M. MCCULLOUGH, et al.,            FEDERAL DEFENDANTS’
15                                           RESPONSE TO THE BURNS PAIUTE
                     Defendants.
                                             TRIBE’S MOTION TO INTERVENE
16

17   WESTERN WATERSHEDS PROJECT,
     et al.,
18
                     Plaintiffs,
19
            v.
20
     UNITED STATES DEPARTMENT OF
21   THE INTERIOR, et al.,

22                    Defendants.

23

24

25

26

27

28

     Fed. Defs’ Resp. to Mot. to Intervene
           Case 3:21-cv-00080-MMD-CLB Document 58 Filed 08/05/21 Page 2 of 3



 1
             Federal Defendants do not oppose the Burns Paiute Tribe’s motion to
 2
     intervene in the above captioned case, but reserve the right to assert any defenses or
 3
     jurisdictional or procedural challenges to the Burns Paiute Tribe’s claims. In doing
 4
     so, Federal Defendants rely on the representation of counsel for the Burns Paiute
 5
     Tribe that, if permitted to intervene in a timely fashion, it does not intend to file a
 6
     separate preliminary injunction motion.
 7
             With respect to the existing case management schedule, Federal Defendants
 8
     note that the Burns Paiute Tribe and other Plaintiff-Intervenors have raised claims
 9
     under the National Historic Preservation Act—claims not previously asserted in this
10
     action, and by which they challenge the sufficiency of an administrative process
11
     conducted under a separate statute than the claims previously asserted in this action.
12
     In light of their intervention, Federal Defendants must now respond to two
13
     additional, separate complaints; defend against a second preliminary injunction
14
     motion; and compile a second administrative record. While Federal Defendants
15
     appreciate the Burns Paiute Tribe’s and current Plaintiffs-Intervenors’ willingness to
16
     adhere to the existing case management schedule, Federal Defendants are
17
     evaluating the timeframe on which they can prepare the administrative record
18
     pertaining to the new NHPA claims and will propose to all counsel a schedule for
19
     service of that record and related filings, and which also addresses impacts on the
20
     existing briefing schedule from the expansion of the claims in this action, if any.
21

22           Respectfully submitted this 5th day of August, 2021.
23
                                                  TODD KIM
24                                                Acting Assistant Attorney General
                                                  United States Department of Justice
25                                                Environment and Natural Resources Div.
26
                                                  /s/ Arwyn Carroll
27                                                ARWYN CARROLL (MA Bar 675926)
                                                  LEILANI DOKTOR (HI Bar 11201)
28

     Fed. Defs’ Resp. to Mot. to Intervene                                              1
           Case 3:21-cv-00080-MMD-CLB Document 58 Filed 08/05/21 Page 3 of 3



 1                                           Trial Attorney
                                             Natural Resources Section
 2
                                             P.O. Box 7611
 3                                           Washington, D.C. 20044-7611
                                             Phone: 202-305-0465
 4                                           Fax: 202-305-0506
 5                                           arwyn.carroll@usdoj.gov
                                             leilani.doktor@usdoj.gov
 6
                                             Attorneys for Federal Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Fed. Defs’ Resp. to Mot. to Intervene                                      2
